299 S.W.3d 341 (2009)
Gloria JOHNSON, Appellant,
v.
OPTITEK, INC., and Division of Employment Security, Respondents.
No. ED 92923.
Missouri Court of Appeals, Eastern District, Division One.
December 29, 2009.
Gloria Johnson, St. Louis, MO, pro se.
Amy Brown, St. Louis, MO, Ninion Riley, Div. of Employment Security, Jefferson City, MO, for respondents.
Before KATHIANNE KNAUP CRANE, P.J., CLIFFORD H. AHRENS, J., and NANNETTE A. BAKER, J.

ORDER
PER CURIAM.
Gloria Johnson ("Appellant") was discharged from her job at Optitek, Inc. ("Employer") for misconduct and denied her unemployment benefits by a decision by the Labor and Industrial Relations Commission ("Commission").
No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. The parties have been furnished with a memorandum opinion for their information only, which sets forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b).